Order of the Appellate Term, affirming an order and judgment of the Municipal Court of the City of New York, Borough of Brooklyn, affirmed, with costs. (See Rader v. Simmons, ante, p. 415, decided herewith.) Lazansky, P. J-, Carswell and Johnston, JJ., concur; Taylor and Close, JJ., dissent and vote to reverse the order of the Appellate Term and the order and judgment of the Municipal Court, Borough of Brooklyn, and to direct judgment in favor of defendant, dismissing the complaint. (See dissenting memoranda in Rader v. Simmons, ante, pp. 415, 421, and Rivera v. Simmons, ante, p. 887, decided herewith.) [See post, p. 958; 265 App. Div. 937.]